       Case 1:03-cv-02167-LTS-HBP Document 394 Filed 06/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

MARIE FLAHERTY,

                 Plaintiff,

        -v-                                                           No. 03 CV 2167-LTS

JASON FILARDI et al.,

                 Defendants.

-------------------------------------------------------x

        ORDER IN RESPONSE TO JUNE 15, 2021, LETTER FROM PLAINTIFF MARIE FLAHERTY

                 On June 16, 2021, the Court received a letter dated June 15, 2021, from pro se

Plaintiff, Marie Flaherty (“Ms. Flaherty”) requesting access to the publicly filed documents in

the above-captioned case. (See docket entry no. 392.) Ms. Flaherty writes that she has been

informed by the Records Department at the United States District Court for the Southern District

of New York that the case files she requests are in the courthouse’s archive facility in the

Midwest, and that “only requests [for documents from the Midwest facility] from Judges for

current/immediate/emergency situations are being considered at this time.” (Id. at 1.)

Accordingly, Ms. Flaherty requests the Court to issue an order authorizing her request for the

delivery of the archived case file in the above-captioned case. (Id. at 2.) Ms. Flaherty states that

“time is of the essence” for her ability to retrieve the case file “because the case file . . . is the

subject of and/or relevant to impending and current litigation and state and federal investigations

that are subject to time limits.” (Id.) (emphasis omitted).

                 In light of the fact that the archival record retrieval continues to be available only

on a limited, emergency basis, Ms. Flaherty is directed to file an affidavit by June 25, 2021,




ORDER RE FLAHERTY 06152021 LETTER                          VERSION JUNE 17, 2021                          1
      Case 1:03-cv-02167-LTS-HBP Document 394 Filed 06/17/21 Page 2 of 2




clarifying and further substantiating the urgent nature of her need for access to the records at

issue, and identifying the time frame in which she urgently needs such access.

               Defense counsel is directed to email a copy of this order to Ms. Flaherty at

MarieFlaherty.Writer@gmail.com.


       SO ORDERED.

Dated: New York, New York
       June 17, 2021



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             Chief United States District Judge

Copy Mailed to:

Marie Flaherty, Esq.
1 Stuyvesant Oval
#12G
New York, NY 10009




ORDER RE FLAHERTY 06152021 LETTER                 VERSION JUNE 17, 2021                            2
